Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Claim Status
Claims 1-2, 4-8 and 11-17 are pending. Claims 16-17 have been added. Claims 1-2, 4-8 and 11-17 are being examined in this application. 

Information Disclosure Statement
The information disclosure statement filed on 4/18/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Amendment
The declaration under 37 CFR 1.132 filed on 12/16/2021 is insufficient to overcome the rejection of claims 1-2, 4-8 and 11-17 based upon 35 USC § 103 as set forth in the last Office action.
Applicant argues that Nielsen compares the low frequency of its oral dosing regimen to the low frequency of a subcutaneous dosing regimen. However, Nielsen does not mention any suitable subcutaneous doses.
Applicant also argues that one of ordinary skill in the field would have understood that the dose ranges Nielsen discloses for its solid oral compositions for use by oral administration are specific for oral dosing.
Applicant further argues that “[N]ielsen itself states at page 1: Administration of peptides and proteins, such as GLP-1 peptides, is however often limited to parenteral routes rather than the preferred oral administration due to several barriers, such as enzymatic degradation in the gastrointestinal tract and intestinal mucosa, insufficient absorption from the intestinal mucosa, as well as first pass metabolism in the liver”.
Applicant additionally argues that Bruno et al. notes in the Abstract that “Oral bioavailability of peptides is limited by degradation in the gastrointestinal (GI) tract as well as their inability to cross the epithelial barrier. These therapeutics tend to have high MWs, low lipophilicity and charged functional groups that hamper their absorption. These characteristics lead to the low bioavailability of most orally administered peptides (<2%).”
Applicant also argues that Lovshin, in Table 1 and at pages 530 and 531, refers to a clinical trial of oral semaglutide at daily doses ranging from 3-14 mg, and refers to a clinical trial of semaglutide administered by subcutaneous injection at doses of 0.5 or 1.0 mg/week, and further arguers that Jensen et al. reports 83% bioavailability of semaglutide administered by subcutaneous injection. Thus, those skilled in the field as of the priority date would have known that orally administered semaglutide required significantly higher doses than subcutaneous administration, for the reasons noted in Nielsen. Thus, those skilled in the field would not have understood the doses Nielsen discloses for oral administration of its solid compositions to provide guidance on suitable subcutaneous doses.
Applicant further argues that based on clinical studies of RYBELSUS® (semaglutide) tablets, it has been estimated that semaglutide has an oral availability of only about 0.4%-1% following oral administration. 
Applicant additionally argues that “[N]auck Does Not Suggest A Dose As High As About 2.4 mg Weekly Would Be Tolerated. Nauck proposes to investigate slower dose escalation for 0.5 mg and 1.0 mg weekly subcutaneous doses. It also is important to understand that while Nauck proposes to try a slower dose escalation for the 1.0 mg weekly subcutaneous dose in phase 3, a person of ordinary skill in the field would not have had an expectation of success for that approach. This is because Nauck already reported that the number of subjects withdrawing from the study due to GI adverse events was “similar” for the 0.8 mg weekly subcutaneous dose with (18.6%) and without (14.3%) dose escalation. Nauck, at page 296, col. 1. Thus, it could not have been predicted whether a slower dose escalation would indeed make the dose more tolerable”. 
Applicant also argues that the claimed methods achieve unexpected results in several respects
Applicant further argues that it was surprisingly found that the ratio between body weight reduction and gastrointestinal adverse events is greater at the claimed subcutaneous dose than when semaglutide is administered subcutaneously at a lower dose. 
Applicant additionally argues that the claimed methods also exhibit unexpected results with regard to the long duration of the weight loss phase and being associated with an average body weight reduction of greater than 15% in subjects without diabetes (with obesity or overweight with comorbidity) and about 10% in subjects with diabetes subjects (with obesity or overweight). 
Applicant’s arguments are not persuasive.
As discussed in the previous Office action, the teachings of Nielsen et al. relate to the administration of oral and subcutaneous semaglutide (see page 2, lines 12-15). Additionally, the reference of Nauck et al. states that “[T]here was a notable reduction in GI adverse events (AEs) with semaglutide 0.8 mg following a 1-week dose-escalation step. This, together with the mild/moderate and transient nature of the GI AEs, indicates that unwanted side effects may be ameliorated with slower dose escalation without compromising efficacy (page 240, first column, 1st para). 
Furthermore, Nauck et al. teach “[t]he relatively high incidence of GI side effects seen in this study supports the adoption of slower dose escalation, with a view to optimizing the potent clinical efficacy of semaglutide in the phase 3 setting (page 240, para bridging columns 2-3). 
Therefore, Nauck et al. clearly support the idea of slower dose escalation of once weekly subcutaneous injection of semaglutide.
One of ordinary skill in the art would have been motivated to optimize the potent clinical efficacy of semaglutide by using escalation doses. 
Therefore, one of ordinary skill in the art reading Nielsen et al. would have been motivated to administer 2-40 mg semaglutide once weekly by subcutaneous injection.
Additionally, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Therefore, even assuming arguendo that the dosing of Nielsen et al. relates only to oral dosing, it would have been obvious for one of ordinary skill to discover the optimum dosage by normal optimization procedures known in the pharmaceutical art. 
Furthermore, the MPEP 2141.02 states that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123. In the instant case, Nielsen et al. do not discourage administering 2.4 mg semaglutide once weekly by subcutaneous injection.
One of ordinary skill in the art would have been motivated, with a reasonable expectation of success, to use escalation doses of semaglutide in order to optimize the potent clinical efficacy of semaglutide. Thus, the skilled artisan cognizant of Nielsen et al. would have been motivated to administer 2-40 mg semaglutide once weekly by subcutaneous injection.
With respect to Applicant’s arguments regarding RYBELSUS®, it is noted that said document was available after the filing of the instant application, thus it is irrelevant.
With respect to the claimed unexpected results, as discussed above, the method of Nielsen et al. is drawn to the administration of semaglutide in an amount comprised by the amounts taught (i.e. 2-40 mg). Thus, the method of Nielsen et al. would necessarily produce a ratio between body weight reduction and gastrointestinal adverse event that is greater than administering semaglutide at a lower dose.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This rejection is maintained.
Claims 1-2, 4-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (WO 2014/177683).
Nielsen et al. teach a method for reducing body weight and for the treatment of obesity (i.e. overweight patients) and type 2 diabetes comprising administering a GLP-1 agonist (page 20, lines 1-17), wherein the GLP-1 agonist is semaglutide (page 2, line 15), wherein semaglutide is administered for once weekly by subcutaneous injection (page 2, lines 12-15), and wherein semaglutide is in an amount of 2-40 mg (claim 37).
	A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).
With respect to claims 16-17, it would have been obvious to use the method of Nielsen et al. to treat obese (i.e. overweight) patients with type 2 diabetes because Nielsen et al. teach that semaglutide is useful to treat obesity as well as type 2 diabetes.
Alternatively, since the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”, it would have been obvious for one of ordinary skill to discover the optimum dosage by normal optimization procedures known in the pharmaceutical art. 

Response to Arguments
Applicant’s arguments filed on 12/16/2021 have been fully considered but they are not persuasive.
Applicant arguments have been discussed above under “Response to Amendments”.
For the reasons stated above the rejection is maintained.
		

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658